Citation Nr: 0721999	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-13 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1968 to April 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In November 2006, the veteran appeared at a hearing before 
the undersigned.  


FINDINGS OF FACT

1. The veteran served in Thailand, not in the Republic of 
Vietnam, during the Vietnam Era.

2. Prostate cancer was not affirmatively shown to be present 
during service; prostate cancer was not manifest to a 
compensable degree within one year of separation from 
service; current prostate cancer, first shown more than one-
year after service, is unrelated to a disease, injury, or 
event of service origin; and exposure to herbicides agents, 
including Agent Orange, in Thailand is not shown. 


CONCLUSION OF LAW

Prostate cancer was not incurred or aggravated during service 
and service connection for prostate cancer as a chronic 
disease may not be presumed. 38 U.S.C.A. §§ 1110, 1112, 1116, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- adjudication VCAA notice by letter, 
dated in October 2004.  The veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  He was asked to submit any evidence that would 
include that in his possession.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and the general 
effective date provision for the claim).  
To the extent that the degree of disability assignable and 
the general effective date provision for the claim was not 
provided, as the claim of service connection is denied no 
disability rating or effective date can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to this limited VCAA 
content error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records, service personnel records, VA records, and private 
medical records.  As the veteran has not identified any 
additional evidence pertinent to the claim and as there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim are required to comply with the duty 
to assist. 

Also, VA has not conducted medical inquiry in the form of a 
VA compensation examination in an effort to substantiate the 
claim of service connection for prostate cancer because there 
is no medical evidence that establishes that the veteran 
suffered an event or disease in service associated with 
prostate cancer.  Under these circumstances, a medical 
examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection  

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including prostate cancer, if prostate cancer manifested to a 
compensable degree within the year after service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.



A veteran, who during active service, served in the Republic 
of Vietnam during the Vietnam era, it is presumed that the 
veteran had been exposed to herbicide agents, including a 
herbicide commonly referred to as Agent Orange, and there is 
also a presumption of service connection for prostate cancer 
associated with exposure to Agent Orange. 38 C.F.R. § 
3.307(a)(6).  

Factual Background 

Service personnel records show that the veteran was stationed 
in Thailand from March 1969 to March 1970 and that he 
received the Vietnam Service Medal. Service personnel records 
do not show the veteran was in the Republic of Vietnam.  

The service medical records show that the veteran was treated 
for venereal diseases in July 1969 and in January 1970, but 
no prostate abnormality was documented by complaint, finding, 
or diagnosis, including on separation examination, during 
service. 

After service, VA and private medicals records disclose that 
PSA tests were elevated, beginning in October 2003, and that 
prostate cancer by biopsy was first diagnosed in September 
2004.  

In November 2006, the veteran submitted articles about 
barrels of Agent Orange, dating back to the Vietnam Era, that 
were found in Thailand. 

In November 2006, the veteran testified that he was stationed 
in Thailand, where he was truck driver, hauling cargo 
including barrels, which he now thinks contained Agent 
Orange.




Analysis 

The veteran asserts that his prostate cancer was caused by 
his exposure to Agent Orange while in Thailand. 

On the basis of the service medical records, in the absence 
of any clinical finding or diagnosis, prostate cancer was not 
affirmatively shown to have had onset during service.  
38 U.S.C.A. § 1110; 338 C.F.R. § 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that a prostate abnormality was noted 
during service, the principles of service connection 
pertaining to chroncity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997).

The record does show that after service elevated PSA 
readings, a risk factor for prostate cancer, were first 
documented in 2003, and prostate cancer by biopsy was first 
documented in 2004, 34 years after service in 1970 and well 
beyond the one-year presumptive period for prostate cancer as 
a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.306, 3.309  

Under 38 C.F.R. § 3.304(d), service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  And 
while prostate cancer was first documented after service, 
beyond the one-year presumptive period for the manifestation 
of prostate cancer as a chronic disease, there is no 
competent medical evidence that links the current prostate 
cancer to service.

The record shows that the veteran received the Vietnam 
Service Medal that creates a presumption of service in 
Vietnam and exposure to herbicides, including Agent Orange.  

The presumption is rebuttable by contradictory evidence.  
Haas v. Nicholson, 20 Vet. App. 340 (2006).  In this case, 
the service personnel records show that the veteran served in 
Thailand, and the veteran testified that he served in 
Thailand, not Vietnam.  This contradictory evidence rebuts 
the presumption of service in Vietnam and exposure to 
herbicides, including Agent Orange, with receipt of the 
Vietnam Service Medal.  For this reason, the case does not 
fall under VA's stay of the review of such cases as directed 
by the Secretary of VA.  Office of the Chairman, Board of 
Veterans' Appeals, Memorandum No. 01-06-24 (Sept. 21, 2006). 

As for the veteran's statements and testimony that he hauled 
barrels of what he believed to be Agent Orange, this does not 
constitute the "use" of Agent Orange.  In other words, 
there is no evidence that Agent Orange was actually used as a 
defoliant in Thailand as it was used in Vietnam.  And it is 
the exposure to Agent Orange in its use as a defoliant that 
is encompassed in the statute and regulation.  38 U.S.C.A. 
§ 11116(a)(3) and 38 C.F.R. § 3.307(a)(6)  (The term 
"herbicide agent" means a chemical in a herbicide "used" 
in support of United States operations in the Republic of 
Vietnam.).  As for the articles about barrels of Agent Orange 
that were found in Thailand, again neither the storage nor 
transportation of Agent Orange constitutes actual use of 
Agent Orange as a defoliant.  For these reasons, the Board 
finds that the veteran was not exposed to the use of Agent 
Orange in Thailand. 

As for the veteran's statements and testimony to the extent 
that the veteran relates current prostate cancer to exposure 
to Agent Orange, where, as here, the determinative issue 
involves a question of medical diagnosis or of medical 
causation, competent medical evidence is required to 
substantiate the claim. The veteran as a layperson is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements and 
testimony do not constitute favorable medical evidence to 
substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).






As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim of service connection for 
prostate cancer as articulated above, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).



ORDER

Service connection for prostate cancer is denied.



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


